            Case 1:20-cv-03654-RC Document 43 Filed 01/12/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SOUTHERN UTAH WILDERNESS                       :
ALLIANCE, et al.,                              :
                                               :
       Plaintiffs,                             :       Civil Action No.:     20-3654 (RC)
                                               :
       v.                                      :       Re Document Nos.:     9, 33, 40
                                               :
DAVID BERNHARDT, et al.,                       :
                                               :
       Defendants.                             :
                                               :
PURE HELIUM, LLC,                              :
     Defendant-Intervenor.                     :

                                           ORDER

  DENYING PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND PLAINTIFFS’
                       MOTION FOR PRELIMINARY INJUNCTION

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiffs’ motions for temporary restraining order and preliminary

injunction (ECF Nos. 9, 33) are DENIED. Plaintiffs’ motion for leave to file (ECF No. 40) is

GRANTED.

       SO ORDERED.


Dated: January 12, 2021                                         RUDOLPH CONTRERAS
                                                                United States District Judge
